                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA

EDWARD W. ORLICK and                                                :
BARBARA L. ORLICK,
                                                                    :
                     Plaintiffs                                             CIVIL ACTION NO. 3:14-1724
                                                                    :
                     v.
                                                                    :                  (JUDGE MANNION)
TILDEN RECREATIONAL
VEHICLES d/b/a BOAT-N-RV                                            :
SUPERSTORE,
                                                                    :
                     Defendant

                                                          ORDER

          In accordance with the memorandum issued this same day,

          (1)        the defendant’s motion to dismiss for non-prosecution

          pursuant to Fed.R.Civ.P. 41(b), (Doc. 33), is GRANTED, and

          (2)        the Clerk of Court is directed to CLOSE THIS CASE.




                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge
Date: February 20, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2014 MEMORANDA\14-1724-02-ORDER.wpd
